DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/634,754 filed on January 28, 2020, in which claims 1 to 19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on January 28, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on July 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites ‘is provide’ at line 2 and Examiner suggests ‘is provided’ to improve the grammar of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4 which recites ‘…the side…’ at line 3, there is insufficient antecedent basis for this subject matter.  Examiner is unclear as to the structure intended to be claimed.
Regarding claim 5 which recites ‘…the sides …’ at line 4, there is insufficient antecedent basis for this subject matter.  
Regarding claim 9 which recites ‘the hole’ at line 2, there is insufficient antecedent basis for this subject matter.  Examiner speculates Applicant intended to recited ‘the hole region’ and will use this speculation for purposes of examination.
Regarding claim 18 which recites ‘…a material of the substrate has an elongation rate less than 10%’, the question arises 10% of what. What is the basis of comparison?  Examiner notes the following discussion from PGUB 2020/0161384 which corresponds to Application No. 16/634,754
the elongation rate of the substrate 100 when the holes 110 are not provided is less than 10%, therefore, the stretchability of the substrate itself provided in this embodiment is low when the holes are not provided. However, in this embodiment, because the substrate is provided with a plurality of holes 110, the stretchability of the entire substrate 100 can be improved. For example, the stretchability of the substrate 100 provided with the holes 110 in this embodiment can be doubled as compared with the stretchability without the holes. This embodiment is not limited to this, for example, the stretchability can be further improved. 
Applicant’s specification instructs that the elongation rate is a function of the holes in the substrate rather than the material of the substrate.  The claim does not make any such references and furthermore reading limitations from the specification into the claim is error, see MPEP 2111.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    598
    600
    media_image1.png
    Greyscale
Claims 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0040306 (Kim) or in the alternative over Kim and U.S. 2010/0330338 (Boyce).
Regarding claim 1, Kim discloses a substrate, 44 [0065, 0072, 0128] comprising: 
a hole region, as annotated, comprising a plurality of holes penetrating the substrate, 46 as described at [0074] where portion 46 may be removed completely; and 
a non-hole region, as annotated, comprising a plurality of pixel regions, 24 [0074, 94] as annotated, separated from each other and a plurality of connection portions, 42 [0066], each of the connection portions being between adjacent pixel regions, as shown, to connect the adjacent pixel regions, as shown,

    PNG
    media_image2.png
    632
    799
    media_image2.png
    Greyscale
wherein a straight line in any direction parallel to the substrate passes through the hole region where Examiner notes the removal of 46 portions will result in a mesh structure with voids on the edges.
If it is determined that Kim does not teach a straight line in any direction parallel to the substrate passes through the hole region, Examiner notes that Boyce is directed to stretchable substrates.  At annotated Figure 2B, Boyce teaches a substrate with patterns, 32, described inter alia as through-holes at [0026].  Boyce teaches these elliptic-like shaped voids are strain relief features and can have different shapes.  Further that these patterns provide very low strain in the interconnecting regions.  At [0025], Boyce teaches that the use of these patterns ensure that when components are placed in the larger low strain domain (LSD) there is lower risk of excessive interfaces stresses which promote de-bonding.  An artisan would find it desirable to configure a substrate that is resistant to de-bonding of components. Boyce teaches a straight line in any direction parallel to the substrate passes through the hole region.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

    PNG
    media_image3.png
    383
    405
    media_image3.png
    Greyscale
Regarding claim 2 which depends upon claim 1, Kim discloses the plurality of pixel regions are arranged in an array, as shown, in a first direction, as annotated, and a second direction, as annotated, and the connection portions connected to two sides of each pixel region opposite in the first direction have a minimum distance, as annotated, therebetween greater than zero, as shown, in a third direction, as annotated. perpendicular to the first direction, as shown; the connection portions connected to two sides of each pixel region opposite in the second direction, as annotated, have a minimum distance therebetween greater than zero, as shown, in a fourth direction, as annotated, perpendicular to the second direction, as shown, and the third direction and the fourth direction are both parallel to the substrate, as shown.
claim 3 which depends upon claim 2, Kim teaches a minimum distance in the third direction and a minimum distance in the fourth direction between the connection portions respectively connected to two adjacent sides of each pixel region are both greater than zero.

    PNG
    media_image4.png
    369
    485
    media_image4.png
    Greyscale
Regarding claim 4 which depends upon claim 2, Kim teaches the connection portion connected to one side of each pixel region is located between two end points, as annotated, of the side in a direction parallel to the side, as shown.
Regarding claim 6 which depends upon claim 2, Kim teaches the plurality of connection portions are separated from each other.
Regarding claim 7 which depends upon claim 2, Kim teaches in at least one of the first direction and the second direction, at least one connection portion is provided between adjacent pixel regions.
Regarding claim 8 which depends upon claim 1, Kim teaches any two adjacent pixel regions is provide(d) with the connection portions therebetween. 
 Regarding claim 9 which depends upon claim 1, Kim suggests only the hole (region) is disposed between at least two adjacent pixel regions.
region) is disposed between at least two adjacent pixel regions, Examiner notes Boyce teaches at Figure 2B only the hole (region) is disposed between at least two adjacent pixel regions,  i.e. on the edge of the substrate there is only a void between adjacent pixel regions.
Regarding claim 10 which depends upon claim 1, Kim teaches the hole region is a closed region surrounded by a plurality of the pixel regions adjacent to each other and the connection portions connecting the plurality of the pixel regions adjacent to each other.
Regarding claim 11 which depends upon claim 1, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein an area of the hole region is not greater than an area of the non-hole region because doing is merely a design choice motivated by a desire to optimize the fill factor of the display with an adequate amount of elongation capacity.
Regarding claim 12 which depends upon claim 1, Kim teaches the pixel regions are integrally formed with the connection portions.

    PNG
    media_image5.png
    357
    633
    media_image5.png
    Greyscale
Regarding claim 13 which depends upon claim 1, Kim teaches and suggests the plurality of connection portions each have the same shape and size.
claim 14 which depends upon claim 1, Kim teaches a shape of each of the pixel regions comprises a rectangle or a hexagon.
Regarding claim 15 which depends upon claim 1, Kim teaches a shape of each of the connection portions comprises a rectangle or a trapezoid.
Regarding claim 16 which depends upon claim 1, at [0104, 0106] and claims 2, 13, 16 and 17, Kim teaches and suggests: a light emitting unit, a signal line and a thin film transistor in the non-hole region, wherein the light emitting unit is in the pixel region, and the signal line is in the pixel region and the connection portion.
Regarding claim 17 which depends upon claim 1, Kim teaches the substrate is a flexible substrate at [0044, 065, 072, 0128].
Regarding claim 18 which depends upon claim 1, at Figure 19 and [0128] Kim teaches and suggests a material of the substrate has an elongation rate less than 0%.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with a material of the substrate has an elongation rate less than 10% because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 19 at claim 1, Figures 1-2 and [0010-11], Kim discloses a display device comprising the substrate according to claim 1. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5 the prior art fails to disclose the device of claim 4, wherein at least two connection portions are connected to two opposite and parallel sides of each of the adjacent pixel regions which are not located at an edge of the array, and a sum of sizes of the at least two connection portions in an extension direction of the sides connected to the connection portions is smaller than a length of each of the sides.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893